DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 2 denotes the reference character 53 when it should be 52 as per [0027]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Throughout the specification micrometer/micron is denoted as um and not µm (such as [0019], [0023], [0034], etc).  
Appropriate correction is required.

Claim Objections
Claims 3-4 and 8-9 are objected to because of the following informalities:  micrometer/micron is denoted as um and not µm.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2020/0006779 A1).
Regarding claims 1 and 2, Lee discloses a current collector (110 in Fig. 1a/1b) comprising a non-conductive polymer surface-treated with a metal ([0063], [0071]). Since Lee discloses the non-conductive polymer is surface-treated, one of ordinary skill in the art would recognize the non-conductive polymer of the current collector of Lee is a layer comprising a first surface and a second surface opposite to the first surface (shown in annotated Fig. 1a/1b below). Lee further 

    PNG
    media_image1.png
    446
    817
    media_image1.png
    Greyscale

Annotated Lee Fig. 1a/1b

claims 6 and 7, Lee discloses an electrode plate (lithium electrode 100 in Fig. 1a/1b for example) comprising a current collector (110 in Fig. 1a/1b) comprising a non-conductive polymer surface-treated with a metal ([0063], [0071]). Since Lee discloses the non-conductive polymer is surface-treated, one of ordinary skill in the art would recognize the non-conductive polymer of the current collector of Lee is a layer comprising a first surface and a second surface opposite to the first surface (shown in annotated Fig. 1a/1b below). Lee further discloses a first metal layer (metal layer that was surface-treated onto current collector 110’s first surface in Fig. 1a/1b), arranged on the first surface, comprises a first area and a second area (protrusions) connected to the first area, wherein in a direction of a thickness of the current collector, a thickness of the second area is greater than a thickness of the first area (shown in annotated Fig. 1a/1b below). Lee further discloses wherein the current collector further comprises a second metal layer (metal layer that was surface-treated onto current collector 110’s second surface in Fig. 1a/1b) arranged on the second surface, the second metal layer comprises a third area and a fourth area connected to the third area, in the direction of the thickness of the current collector, a thickness of the fourth area is greater than a thickness of the third area (shown in annotated Fig. 1a/1b below).
Lee further discloses a first active layer (lithium metal layer 120 in Fig. 1a) arranged on the first area ([0063]).


    PNG
    media_image1.png
    446
    817
    media_image1.png
    Greyscale

Annotated Lee Fig. 1a/1b

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0006779 A1), as applied to claim 6.

Regarding claim 11, Lee discloses all of the limitations of claim 6 as set forth above. Lee further discloses wherein the electrode plate further comprises an insulating layer (electron-insulating protective layer 130 in Fig. 1a, [0063]). While Lee does not disclose the insulating 

Regarding claim 12, Lee discloses all of the limitations of claim 11 as set forth above. While Lee does not disclose wherein the insulating layer is arranged on the first area and coupled to an edge of the second area, this is merely a rearrangement of the parts disclosed by Lee without any change in their respective functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insulating layer arranged on the first area and coupled to an edge of the second area to provide insulation to the first area and the second area with the expectation that the insulating function of the layer would still be fulfilled, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 

Regarding claim 13, Lee discloses all of the limitations of claim 12 as set forth above. Lee further discloses wherein the insulating layer has a thickness of h1 (“a total thickness of 1-1,000 

Regarding claim 14, Lee discloses all of the limitations of claim 11 as set forth above. While Lee does not disclose wherein the insulating layer is arranged on the second area, this is merely a rearrangement of the parts disclosed by Lee without any change in their respective functions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the insulating layer arranged on the second area in order to provide insulation to the second area with the expectation that the insulating function of the layer would still be fulfilled, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 

Claims 3-4, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0006779 A1) as applied to claim 1, 6,  and 14 respectively, and further in view of Yamamoto et al (US 2011/0027650 A1).
Regarding claim 3, Lee discloses all of the limitation of claim 1 as set forth above. Lee does not disclose wherein the thickness of the second area is in a range from 1 µm to 20 µm, the thickness of the first area is in a range from 0.1 µm to 5 µm.
Yamamoto teaches a plurality of protrusions (11 in Fig. 1) are provided on a surface (10a in Fig. 1) of the negative electrode current collector (10 in Fig. 1, [0028]). Yamamoto teaches the thickness of the sheet portions of the negative electrode current collector (10) on which no protrusion (11) is formed is not particularly limited, but is usually 1 µm to 50 µm ([0028]). Yamamoto further teaches the height of the protrusions 11 is preferably 3 µm to 20 µm ([0030]). From this, one of ordinary skill in the art could recognize that the area of the protrusion and the sheet portion of Yamamoto combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach a thickness of a protrusion of a current collector is in a range from 1 µm to 20 µm, and a thickness of an area without a protrusion of a current collector is in a range from 0.1 µm to 5 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of Lee and provided a thickness of the first area and a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable 

Regarding claim 4, Lee discloses all of the limitation of claim 3 as set forth above. Lee does not disclose wherein the thickness of the second area is in a range from 2 µm to 8 µm.
Yamamoto taught an area of a protrusion and a sheet portion of a current collector combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach thickness of the second area is in a range from 2 µm to 8 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of Lee and provided a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

claim 8, Lee discloses all of the limitation of claim 6 as set forth above. Lee does not disclose wherein the thickness of the second area is in a range from 1 µm to 20 µm, the thickness of the first area is in a range from 0.1 µm to 5 µm.
Yamamoto teaches a plurality of protrusions (11 in Fig. 1) are provided on a surface (10a in Fig. 1) of the negative electrode current collector (10 in Fig. 1, [0028]). Yamamoto teaches the thickness of the sheet portions of the negative electrode current collector (10) on which no protrusion (11) is formed is not particularly limited, but is usually 1 µm to 50 µm ([0028]). Yamamoto further teaches the height of the protrusions 11 is preferably 3 µm to 20 µm ([0030]). From this, one of ordinary skill in the art could recognize that the area of the protrusion and the sheet portion of Yamamoto combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach a thickness of a protrusion of a current collector is in a range from 1 µm to 20 µm, and a thickness of an area without a protrusion of a current collector is in a range from 0.1 µm to 5 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of Lee and provided a thickness of the first area and a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of 

Regarding claim 9, Lee discloses all of the limitation of claim 8 as set forth above. Lee does not disclose wherein the thickness of the second area is in a range from 2 µm to 8 µm.
Yamamoto taught an area of a protrusion and a sheet portion of a current collector combined would range between 4 µm to 70 µm.
While Yamamoto does not explicitly teach thickness of the second area is in a range from 2 µm to 8 µm, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of Lee and provided a thickness of the second area to the current collector within the claimed range. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 15, Lee discloses all of the limitations of claim 14 as set forth above. Lee further discloses wherein the insulating layer has a thickness of h3 (“a total thickness of 1-1,000 μm”, [0102]) and the first active layer has a thickness of h6 (“a thickness of 1-2,000 μm”, [0073]). Lee does not disclose the thickness of the first area or the second area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yamamoto within the current collector of Lee and provided a thickness of the first area (h4) to be between 1 µm to 50 µm and a thickness of the second area (h5) to be between 4 µm to 70 µm. This modification would be made with the reasonable expectation that it would lead to a successful current collector. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
While modified Lee does not explicitly disclose wherein the relationship of the thickness of the insulating layer, the first area, and the second area follow the range 0 < h3<1.1 *(h4+h6-h5), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill of the art could choose from the disclosing of Lee and teachings of Yamamoto h3 to be 1000, h4 to be 20, h5 to be 8, and h6 to be 2000, and the relationship described by the range would be fulfilled. Therefore, it would have been obvious to one of ordinary skill in the art before the .

Claims 5, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2020/0006779 A1) as applied to claim 6, and further in view of Tahara et al (US 2019/0355962 A1).
Regarding claim 5, Lee discloses all of the limitation of claim 1 as set forth above. Lee further discloses wherein the first area is configured for providing active materials (such as lithium metal layer 120 in Fig. 1a, [0063]), however does not disclose wherein the second area is configured to be cut into an electrode tab.
Tahara teaches a positive electrode including a positive electrode material layer and a positive electrode current collector and a negative electrode including a negative electrode material layer and a negative electrode current collector ([0055], [0056]). Tahara further teaches the manufacturing of an electrode and teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion ([0085], [0132]). 
Tahara teaches specifically, it is preferable that cutting is performed so that the region of a metal sheet material in which an electrode material layer is not provided is included in the cutting shape and thus a current collector tab is provided to each of a plurality of electrodes ([0132]). Tahara teaches, by such cutting, efficient electrode cutting can be performed by also taking the current collector tab portion into consideration and thus the efficiency of electrode fabrication can be further enhanced ([0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the current collector of 

Regarding claim 10, Lee discloses all of the limitation of claim 6 as set forth above. Lee further discloses wherein the first area is configured for providing active materials (such as lithium metal layer 120 in Fig. 1a), however does not disclose wherein the second area is configured to be cut into an electrode tab.
Tahara teaches a positive electrode including a positive electrode material layer and a positive electrode current collector and a negative electrode including a negative electrode material layer and a negative electrode current collector ([0055], [0056]). Tahara further teaches the manufacturing of an electrode and teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion ([0085], [0132]). 
Tahara teaches specifically, it is preferable that cutting is performed so that the region of a metal sheet material in which an electrode material layer is not provided is included in the cutting shape and thus a current collector tab is provided to each of a plurality of electrodes ([0132]). Tahara teaches, by such cutting, efficient electrode cutting can be performed by also taking the current collector tab portion into consideration and thus the efficiency of electrode fabrication can be further enhanced ([0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the electrode plate of Lee and provided the second area configured to be cut into an electrode tab. This modification would 

Regarding claim 16-17 and 20, Lee discloses a lithium secondary battery including a first electrode plate (lithium electrode 100 in Fig. 1a/1b for example, further embodied as an anode) comprising a current collector (110 in Fig. 1a/1b) comprising a non-conductive polymer surface-treated with a metal, a second electrode plate (cathode), and a separator interposed between the two ([0063], [0071], [0121]). Since Lee discloses the non-conductive polymer is surface-treated, one of ordinary skill in the art would recognize the non-conductive polymer of the current collector of Lee is a layer comprising a first surface and a second surface opposite to the first surface (shown in annotated Fig. 1a/1b on the following page). Lee further discloses a first metal layer (metal layer that was surface-treated onto current collector 110’s first surface in Fig. 1a/1b), arranged on the first surface, comprises a first area and a second area (protrusions) connected to the first area, wherein in a direction of a thickness of the current collector, a thickness of the second area is greater than a thickness of the first area (shown in annotated Fig. 1a/1b on the following page). Lee further discloses wherein the current collector further comprises a second metal layer (metal layer that was surface-treated onto current collector 110’s second surface in Fig. 1a/1b) arranged on the second surface, the second metal layer comprises a third area and a fourth area connected to the third area, in the direction of the thickness of the current collector, a thickness of the fourth area is greater than a thickness of the third area (shown in annotated Fig. 1a/1b on the following page).


    PNG
    media_image1.png
    446
    817
    media_image1.png
    Greyscale

Annotated Lee Fig. 1a/1b

Lee further discloses a first active layer (lithium metal layer 120 in Fig. 1a) arranged on the first area ([0063]). Lee further discloses the first electrode plate and the second electrode plate being stacked or wound to form the battery cell ([0135]).
However, Lee does not disclose a first electrode tab arranged on the second area of the first electrode plate and a second electrode tab arranged on the second electrode plate.
Tahara teaches a positive electrode including a positive electrode material layer and a positive electrode current collector and a negative electrode including a negative electrode material layer and a negative electrode current collector ([0055], [0056]). Tahara further teaches the manufacturing of an electrode and teaches it is preferable that each of a plurality of electrodes is cut so as to include the current collector tab portion ([0085], [0132]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Tahara within the battery cell of Lee and provided a first electrode tab arranged on the second area of the first electrode plate and a second electrode tab arranged on the second electrode plate, wherein the first electrode tab is formed by cutting the second area. This modification would be made in order to provide electrode tabs to both the first electrode plate and second electrode late in a manner that would enhance the efficiency of electrode fabrication.


Regarding claim 18, Lee discloses all of the limitations of claim 16 as set forth above. Lee further discloses wherein the electrode plate further comprises an insulating layer (electron-insulating protective layer 130 in Fig. 1a, [0063]). While Lee does not disclose the insulating layer is arranged on a side of the first active layer adjacent to the second area, this is merely a rearrangement of the parts disclosed by Lee without any change in their respective functions. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art 

Regarding claim 19, modified Lee discloses all of the limitations of claim 16 as set forth above. Lee further discloses wherein a surface of the second electrode plate is provided with a second active layer ([0125], [0126]). Lee is silent to an insulating layer in the second electrode plate, therefore, modified Lee discloses a side of the second active layer adjacent to the second electrode tab is not provided with a second insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729